DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
 
 This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed with the RCE on 01/12/2021. 
Present Application effective filing date: 06/12/2018.
Claims 4, 14, and 20 are cancelled. 
Claims 1-3, 5-13, 15-19, and 21-23 are pending in the Application.

Response to Arguments
Applicant’s arguments, see Amendment/ Remarks filed with the RCE on 01/12/2021, with respect to the rejection of claims 1-3, 5-13, 15-19, and 21-23 under 35 
However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over INOUE (U.S. Pub. No. 20190065114) n view of Luby (U.S. Pub. No 20160011939), as set forth in the present office action.
During the interview on 17 December 2020, the EXAMINER and Applicant’s representative JASON R. GRAFF discussed a proposed claims amendment that would more clearly define the invention by incorporating a Markush type definition storage location on a storage disk. Also, the Examiner indicated the proposed amendment submitted by the Applicant does not overcome the current 102 rejection. 
With respect to the rejection of Claims under 35 USC § 103, Applicant argues that the disclosure in Inoue is directed to solid state devices (SSDs). In contrast, claim 1 is directed to physical storage disks on a disk drive (e.g., physical and/or mechanical devices) and one skilled in the art knows that SSDs and storage disks/disk drives are different from one another and/or function differently than one another. 
According to Applicant, while functionally similar, a disk drive and an SSD are different technologies. As such, the operations performed on an SSD cannot be utilized to read on operations performed on a disk drive because the technologies are physically and operationally different. 
In response to Applicant arguments, the Examiner recognizes that a solid state device (SSD) is physically and/or mechanically different than a storage disk on a disk drive. However, both devices are operationally the same because they both perform read/write operations. Furthermore, there is no specific feature recited in the Claims 
 For example, Inoue discloses, FIG. 1, [0032], The storage medium 100 includes a plurality of chips.  A chip is a three-dimensionally stacked NAND flash memory, referred to as a "NAND chip CP". Inoue, FIG. 5, [0087] The controller 200 selects a corresponding NAND chip CP based on a logical address designated in the read command (Step S102). 
Clearly, the storage medium 100 (NAND chip CP) as disclosed by Inoue is functionally equivalent to storage disks as claimed because both are configured as storage devices for storing information.
Nevertheless, under a new ground(s) of rejection, in analogous art, Luby (U.S. Pub. No 20160011939) discloses [0004] FIG. 1A  a storage system 100A in which access server 110 is in communication with end user (EU) device 120 to provide storage services. Storage nodes 130-1 through 130-M may comprise a homogeneous or heterogeneous collection or array (e.g., redundant array of independent disks (RAID) array) of storage media (e.g., hard disk drives, optical disk drives, solid state drives, random access memory (RAM), flash memory, etc.) providing persistent memory in which the electronic data is stored by and accessible through access server 110.
Clearly, Luby teaches that the hard disk drives, or flash memories can be interchangeable in the storage nodes 130-1 through 130-M.
If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, the hard disk drives, or flash memories are interchangeable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-13, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over INOUE (U.S. Pub. No. 20190065114) FILED: April 13, 2018. 
Regarding independent Claims1, 10 and 16, INOUE discloses a memory system and method, comprising: 
a monitor module that monitors data speed characteristics;  FIG. 5, [0087] The controller 200 selects a corresponding NAND chip CP based on a logical address designated in the read command (Step S102). 
[0089] The HW timer 270 of the controller 200 measures, in Step S104, a period in which the ready/busy signal R/Bn is in the "L" level (e.g., reading speed). 
[0090] The HW timer 270 transmits a result of the measurement of the reading speed to the HW register 280. The HW register 280 updates reading speed information of the corresponding NAND chip CP based on the result of the measurement of the reading speed received from the HW timer 270 (Step S105). 
a classification module that assigns an erasure code technique to data chunks for storage; [0101] In this case, the memory system 1 executes a write operation based on a write command received from the host apparatus 2. The ECC circuit 260 adds ECC data to the user data for each fixed data size (hereinafter, referred to as "each ECC frame size"). Then, in the storage medium 100, the user data and the added ECC data are written.  
[0106] As illustrated in FIG. 8, the memory system 1, for example, starts a write operation based on a write command from the host apparatus 2 (Step S201).

[0108] The controller 200, for example, transmits a write command to each selected NAND chip CP in order of the channels CH0 to CH3. Then, the selected NAND chip CP executes a write operation based on the write command (Step S207).
 a selection module that selects a storage location, wherein……” [0109] In the case of the parity writing (No in Step S202 and Yes in Step S203), the controller 200 selects, by referring to the reading speed information (Step S208), a NAND chip CP of which the reading speed is low from each channel CH (Step S209). 
[0110] The controller 200, for example, transmits a write command to each selected NAND chip CP in order of the channels CH0 to CH3. Then, the selected NAND chip CP executes a write operation based on the write command (Step S210). 
Inoue discloses in FIG. 10 a case where NAND chips CP are selected based on the reading speed information. [0125] FIG. 10, In the case of the LUT writing, the processor 230 selects NAND chips CP of which the reading speed in each channel CH is high. Similarly, as illustrated in FIG. 11, the processor 230 selects NAND chips CP of which the reading speed is low in each channel CH, for example, of which the rank of the reading speed is "4" or is a lowest rank (e.g. for a particular channel) by referring to the reading speed information stored in the HW register 280.

Regarding independent Claims 1, 10 and 16, Inoue does not explicitly disclose storage disks of a disk drive.

Furthermore, in analogous art, Luby (U.S. Pub. No 20160011939) discloses [0004] FIG. 1A  a storage system 100A in which access server 110 is in communication with end user (EU) device 120 to provide storage services. Storage nodes 130-1 through 130-M may comprise a homogeneous or heterogeneous collection or array (e.g., redundant array of independent disks (RAID) array) of storage media (e.g., hard disk drives, optical disk drives, solid state drives, random access memory (RAM), flash memory, etc.) providing persistent memory in which the electronic data is stored by and accessible through access server 110.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the NAND chips as disclosed by Inoue with that the hard disk drives as taught by Luby, since are both functionally equivalent storage devices and can be interchangeable for storing information, without the requirement of any additional hardware.  

Regarding Claims 2, 8, 9, 15, 21-23, data speed characteristics for locations on the storage device. INOUE discloses [0123] 1.4.1 Example of LUT Writing 
[0124] First, an example of selection of NAND chips CP in case of the LUT writing will be described with reference to FIG. 10. The example illustrated in FIG. 10 illustrates a case where NAND chips CP are selected based on the reading speed information. In addition, the example illustrated in FIG. 10 illustrates a case where a 
[0125] As illustrated in FIG. 10, in the HW register 280 of the controller 200, the reading speed information of each NAND chip CP is stored. In the case of the LUT writing, the processor 230 selects NAND chips CP of which the reading speed in each channel CH is high, for example, of which the rank of the reading speed is "1" or is a highest rank (e.g. for a particular channel) by referring to the reading speed information of the HW register 280.
 Regarding Claims 5, 12, 18, 6, 13, 19, erasure code technique.  
INOUE discloses [0103] As illustrated in FIG. 7, parity data is generated using one piece of data included in each of a plurality of ECC frame sizes of user data. The parity data is used in a case where an error cannot be corrected using the ECC data added to one ECC frame size in a read operation. For this reason, the parity data has a low access frequency. In the parity writing, data having a relatively low access frequency except for the user data is written. For this reason, the controller 200 executes writing by selecting a chip of which the reading speed and/or the writing speed of each channel CH is slow based on the reading speed information and/or the writing speed information.  
 Regarding Claims 3, 7, 11, 17, consumed storage locations and a write module that writes the data to the location;  
INOUE discloses [0033] The controller 200 receives a command from a host apparatus 2 and controls the storage medium 100 based on the received command. 
[0038] In addition, the processor 230 converts a logical address received from the host apparatus 2 to a physical address of the storage medium 100 corresponding to the logical address. The logical address is associated with data requested to be accessed (read, write, erase, or the like) from the host apparatus 2. The physical address specifies a certain part of the memory space of the storage medium 100.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Date: February 11, 2021
Non-Final Rejection 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111